Name: Council Regulation (EEC) No 752/80 of 26 March 1980 amending Regulations (EEC) No 3081/78, (EEC) No 3082/78 and (EEC) No 3083/78 opening, allocating and providing for the administration of Community tariff quotas for certain wines, falling within subheading ex 22.05 C of the Common Customs Tariff and originating in Portugal (1979/80)
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 84/30 Official Journal of the European Communities 28 . 3 . 80 COUNCIL REGULATION (EEC) No 752/80 of 26 March 1980 amending Regulations (EEC) No 3081/78, (EEC) No 3082/78 and (EEC) No 3083/78 opening, allocating and providing for the administration of Community tariff quotas for certain wines , falling within subheading ex 22.05 C of the Common Customs Tariff and originating in Portugal ( 1979/80) products originating in Portugal, within the limits set out below: (hi) CCT heading No Description Quota amount ex 22.05 C III a) 1 ex 22.05 C IV a) 1 Port wines 75 000 ex 22.05 C III b ) 1 ex 22.05 C IV b) 1 ; Port wines 420 000 2 . The Common Customs Tariff duties on wines imported within these tariff quotas shall be suspended at the rates set out below: r (ECU/hi) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 43 and 113 thereof, Having regard to the proposal from the Commission ( 1), Having regard to the opinion of the European Parliament ( 2), Whereas Article 9 of the Supplementary Protocol ( 3 ) annexed to the Agreement between the European Economic Community and the Portuguese Republic ( 4) provides for the opening of Community tariff quotas for certain port wines , Madeira wines and Setubal muscatel wines, falling within subheading ex 22.05 C of the Common Customs Tariff and originating in Portugal ; whereas this tariff system is applicable from 1 January 1980 ; whereas, pursuant to the Additional Protocol to the said Agreement (s ) the Community has already opened, by Regulations (EEC) No 3081 /78 , (EEC) No 3082/78 and (EEC) No 3083/78 (6), Community tariff quotas for the same products but for quota volumes which are lower than those provided for by the Supplementary Protocol ; whereas those Regulations must therefore be amended accordingly, CCT heading No Rate of duty ex 22.05 C III a) 1 6-5 ex 22.05 C IV a) 1 7-0 ¢ ex 22.05 C III b) 1 6-6 ex 22.05 C IV b) 1 7-V 2 . Article 2 (2 ) shall be replaced by the following: '2 . The second part of each quota, namely 57 500 and 280 000 hectolitres respectively, shall be divided into two instalments : ( a ) A first instalment of the second part of each quota shall be allocated among the Member States ; the respective shares , which subject to Article 5 shall be valid from 1 July 1979 to 30 June 1980, shall be as indicated below; however, Member States may not use these shares until they have used up the shares allocated to them under paragraph 1 above. HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 3081/78 is hereby amended as follows : 1 . Article 1 ( 1 ) and (2) shall be replaced by the following: ' 1 . From 1 January 1979 to 30 June 1980, Community tariff quotas shall be opened for (hi) Member States Port wines falling within subheadings : ex 22.05 Cilia) 1 and ex 22.05 C IV a) 1 ex 22.05 C III b ) 1 and ex 22.05 C IV b ) 1 Benelux 8 590 36 790 Denmark 2 950 16 630 Germany 7 710 22 000 France 15 370 107 100 Ireland 415 500 Italy 9 625 100 United Kingdom 7 090 68 880 Total 51 750 252 000 i 1 ) OJ No C 31 , 8 . 2 . 1980, p. 6 . ( 2 ) OJ No C 59, 10 . 3 . 1980, p. 54 . ( 3 ) OJ No L 348 , 31 . 12 . 1979, p . 49 . (4 ) OJ No L 301 , 31 . 12 . 1972 , p . 165 . ( 5 ) OJ No L 274, 29 . 9 . 1978 , p. 8 . ( 6) OJ No L 368 , 28 . 12 . 1978 , pp . 17, 21 , 25 . 28. 3 . 80 Official Journal of the European Communities No L 84/31 Article 3 Regulation (EEC) No 3083/78 is hereby amended as follows : 1 . Article 1 ( 1 ) and (2) shall be replaced by the following: ' 1 . From 1 January 1979 to 30 June 1980, Community tariff quotas shall be opened for products originating in Portugal, and within the limits set out below: .... (hi (b) The second instalment of the second part of each quota, namely 5 750 and 28 000 hectolitres respectively, shall constitute the corresponding reserve.' Article 2 Regulation (EEC) No 3082/78 is hereby amended as follows: 1 . Article 1 ( 1 ) and (2) shall be replaced by the following: ' 1 . From 1 January 1979 to 30 June 1980, Community tariff quotas shall be opened for products originating in Portugal, and within the limits set out below: (hi) CCT heading No Description Quota amount ex 22.05 C III a) 1 1 Setubal ex 22.05 C IV a) 1 J muscatel wines 2 000 ex 22.05 C III b) 1 1 Setubal ex 22.05 C IV b) 1 J muscatel wines 3 000 CCT heading No Description Quota amount 2. The Common Customs Tariff duties on wines imported within these tariff quotas shall be suspended at the rates set out below: (ECU/hl) ex 22.05 C III a) 1 ex 22.05 C IV a) 1 ex 22.05 C III b) 1 ex 22.05 C IV b) 1 Madeira wines Madeira wines 3 500 21 750 CCT heading No Rate of duty ex 22.05 C III a) 1 6-6 ex 22.05 C IV a) 1 7-0 ex 22.05 C III b) 1 6-6 ex 22.05 C IV b) 1 7-2 ' 2 . The Common Customs Tariff duties on wines imported within these tariff quotas shall be suspended at the rates set out below: (ECU/hl) CCT heading No Rate of duty ex 22.05 C III a) 1 6-5 ex 22.05 C IV a) 1 7-0 ex 22.05 C III b) 1 6-6 ex 22.05 C IV b) 1 7-2' 2. Article 2 (2) and (3 ) shall be replaced by the following: '2 . A first instalment of each quota shall be allocated among the Member States ; the respective shares, which subject to Article 5 shall be valid until 30 June 1980, shall be as follows: (hi) 2. Article 2 (2) and (3 ) shall be replaced by the following: '2. A first instalment of each quota shall be allocated among the Member States ; the respective shares, which subject to Article 5 shall be valid until 30 June 1980, shall be as follows: (hi) Member States Setubal muscatel wines falling within subheadings: ex 22.05 C HI a) 1 and ex 22.05 CIV a) 1 ex 22.05 C III b) 1 and ex 22.05 CIV b) 1 Benelux 360 540 Denmark 90 135 Germany 360 540 France 360 540 Ireland 90 135 Italy 180 270 United Kingdom 360 540 Total 1 800 2 700 Member Sates Madeira wines foiling within subheadings: ex 22.05 C III a) 1 and ex 22.05 C IV a) 1 ex 22.05 C III b) 1 and ex 22.05 C IV b) 1 Benelux 580 2 740 Denmark 721 3 230 Germany 413 3 740 France 114 7 990 Ireland 35 20 Italy 812 20 United Kingdom 475 1840 Total 3 150 19 580 3 . The second instalment of each quota, namely 200 and 300 hectolitres respectively, shall constitute the reserve.' Article 4 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1980. 3 . The second instalment of each quota, namely 350 and 2 170 hectolitres respectively, shall constitute the reserve .' No L 84/32 Official Journal of die European Communities 28 . 3 . 80 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 March 1980. For the Council The President G. MARCORA